MONDIAL VENTURES, INC. c/o Marc Juiliar, President 388 Richmond St. W. Suite 916 Toronto, ON Tel/fax: (416) 928-3095 INFORMATION STATEMENT PURSUANT TO SECTION 14(f) OF THE SECURITIES EXCHANGE ACT OF 1f-1 THEREUNDER NOTICE OF CHANGE IN COMPOSITION OF THE BOARD OF DIRECTORS January 12, 2010 INTRODUCTION The information contained in this Information Statement on Schedule 14 F-1 (this “Schedule 14F-1”) is being furnished to all holders of record of common stock of MONDIAL VENTURES, INC. (the “Company” or “MVI”) at the close of business on January 14, 2010, in accordance with the requirements of Section 14(f) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and Rule 14f-1 under that Act in order to effect a change in majority control of the Company’s Board of Directors other than by a meeting of stockholders. This Schedule 14F-1 is being distributed on or about January 14, 2009. NO VOTE OR OTHER ACTION BY THE COMPANY’S STOCKHOLDERS IS REQUIRED IN RESPONSE TO THIS INFORMATION STATEMENT. PROXIES ARE NOT BEING SOLICITED AND YOU ARE REQUESTED NOT TO SEND THE COMPANY A PROXY. In the following transaction closing onDecember 14, 2009, Marc Juliar acquired 6,000,000 common shares of the Company from Scott Taylor. After the purchase Marc Juliar will become the majority shareholder of the Company.Mr. Juliar was also appointed to the Board of Directors on December 14, 2009. AS A RESULT OF THE SHARE EXCHANGE THERE WILL BE A CHANGE IN CONTROL OF THE COMPANY. In connection with the private sale of shares, Scott Taylor, who at the time was the Company’s sole director: (i) will elect Mr. Marc Juliar as a director of the Company; (ii) resign as the Company’s sole executive officer; (iii) tender his resignation as a director of the Company, such resignation to be effective 10 days after this Schedule 14F-1 is filed with the Securities and Exchange Commission (the “SEC”) and is disseminated to the Company’s shareholders. As a result of the foregoing, Messrs.Juliar and Taylor will constitute the entire Board of Directors of the Company. TEN DAYS AFTER THE DISSEMINATION OF THIS SCHEDULE 14F-1, THE RESIGNATION OF SCOTT TAYLOR AS A DIRECTOR WILL BECOME EFFECTIVE AND WILL RESULT IN A CHANGE IN CONTROL OF THE BOARD OF DIRECTORS OF THE COMPANY. No action is required by the shareholders of the Company in connection with the election or appointment of the new directors. However, Section 14(f) of the Exchange Act requires that this Schedule 14F-1 be mailed to the Company’s shareholders not less than ten (10) days prior to the change in a majority of the Company’s directors if said change occurs without a meeting of the Company’s shareholders. VOTING SECURITIES As of December 15, 2009, we had 9,800,000 shares of Common Stock and no shares of any other voting or non-voting class or series of capital stock issued and outstanding. Each share of Common Stock is entitled to one vote. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT Beneficial Ownership Information as of December 15, 2009 The following tables set forth certain information known to us with respect to the beneficial ownership (as defined in Instruction 4 to Item 403 of Regulation S-B under the Exchange Act) of Common Stock by (i) each person who is known by us to be the beneficial owner of more than 5% of any class of our voting securities, (ii) each of our directors and executive officers, and (iii) all of our executive officers and directors as a group. The following information is presented as of December 15, 2009. Name and Address of Beneficial Owner Title of Class Number of Shares Beneficially Owned Percent of Class (1) Marc Juliar 388 Richmond St. W. Suite 916, Toronto, ON Common Stock 6,000,000 61.2 % All directors and executive officers as a group (1 person) Common Stock 6,000,000 61.2 % (1) Based upon 9,800,000 shares of Common Stock issued and outstanding as of December 15, DIRECTORS AND EXECUTIVE OFFICERS Legal Proceedings There have been no events under any bankruptcy act, no criminal proceedings and no judgments, injunctions, orders or decrees material to the evaluation of the ability and integrity of any director, executive officer, promoter or control person of Company during the past five years. Current Directors and Executive Officers The following table sets forth the respective name and positions of our current sole director and executive officer. The sole director and officer identified below would resign immediately prior to the consummation of the Sale of Stock and be replaced by the person set forth in the Section entitled New Directors and Executive Officers. Name Position(s) Scott Taylor President, Secretary Treasurer and Director Scott Taylor. Mr. Scott Taylor has acted as our President, Chief executive officer and as a directorsince ourincorporation. In January 2005 he jointly set up a trading company in Lugano which primarily focuses on locating specialized treated steel products from Russia for the North American Nuclear and Petroleum Industry.From May 2005 until present he has been employed as an executive at the Weir-Jones Group, which is an established engineering firm.The Weir-Jones group manufactures specialized equipment for the Marine, Oil & Gas, Mining, Civil Construction, and Defence Industries.Specifically within the mining industry the company designs and re-mediates mines in several countries.Mr.Taylor is a graduate of Touro College in Moscow, Russia, receiving his Bachelor of Science degree in science finance in January 2004. New Directors and Executive Officers Prior to the consummation of the Sale of Stock, we would make the following changes to our Board of Directors and executive officers: ● We have increased the size of our Board of Directors from one to two, and the current sole director elected Marc Juliar to fill the resulting vacancy; ● Subsequent to 10 days following the mailing of this 14-F Scott Taylor will resign from the Board of Directors.; and ● Our Board of Directors has appointed Marc Juliar asPresident, Secretary and Treasurerof the Company. The following table sets forth the respective name and positions of our newdirector and executive officer on a forward-looking basis. The term of the director listed below would run until our annual meeting of stockholders in 2010. Name Anticipated Position(s) Marc Juliar President, Secretary, Treasurer and Director Marc Juliar. Marc Juliar is an independent contractor to the Film, Music Video and T.V.Commercial production business. Mr. Juliar has held many positions in the film and production business. Mr. Juliar was an officer and director of Kodiak Energy(KDKN), Inc. from April 2004 to January 2006. Mr. Juliar was an officer and director of Aamaxan Transport, Inc. (AMXT) from September 2005 until April 2008. Mr. Juliar is an officer and director of Paradigm Oil & Gas, Inc. Mr. Juliar attended the University of Toronto located in Toronto, Ontario Marc Juliar is expected to serve as our President, Secretary, Treasurer and sole Director. * Scott Taylor has tendered his resignation as a director of the Company, effective 10 days after this Schedule 14F-1 is mailed to our securityholders. Significant Employees The Company has no significant employees. BOARD OF DIRECTORS COMMITTEES OF THE COMPANY’S BOARD OF DIRECTORS Because the Company’s board of directors currently consists of only two members, we do not have a standing nominating, compensation or audit committee. Rather, the board of directors performs the functions of these committees. Also, the Company does not have an audit committee financial expert on the board of directors as that term is defined by Item 407(d) of Regulation S-K, under the Exchange Act.
